 In theMatter of Z. B.YARNMILLS, INC. AND MONTGOMERY DYEINGCo.,INC.'andTEXTILEWORKERS ORGANIZINGCOMMITTEE2Case No. C-1290.-Decided August 1, 1939Yarn Processing and Dyeing Industry-Settlement:stipulationprovidingfor compliance with theAct-Order:entered on stipulation.Mr. Will Maslow,for the Board.Burke, Sheridan c Hourigan, by'Mr. John H. Sheridan,of UnionCity, N. J., for the respondents.Mr. Alfred Udoff,ofNew York City, andMiss Lydia M.Humphreys,of Union City, N. J., for the Union.Mr. F. Hamilton Seeley,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, now known as Textile Workers Union ofAmerica, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSecond Region (New York City), issued its complaint dated April27, 1939, against Z. B. Yarn Mills, Inc., and Montgomery DyeingCompany, Inc., West New York, New Jersey, herein called the re-spondents, alleging that the respondents had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and notice of hearing thereon wereduly. served upon the respondents and the Union.1Incorrectlydesignatedin the complaintasMontgomeryDyeWorks, Inc.At thehearing the complaintwas amendedto correctthe designation of this respondent,withoutobjectionby counselfor therespondent.2Now known as TextileWorkers Union of America.The change in name was effectedsubsequentto the filling of the chargeand issuance of the complaint.The stipulationhereinafter set out wasentered into by the Textile Workers Union of America.14 N. L. R. B., No. 6.94 Z. B. YARN MILLS, INCORPORATED95On May 4, 1939, the respondents filed separate answers to thecomplaint in which they respectively denied the allegations of unfairlabor practices.Concerning the unfair labor practices, the complaint alleged, insubstance, that although a majority of the employees in an appro-priate unit had designated the Union as their representative for thepurpose of collective bargaining, the respondents refused to bargaincollectively with the Union; that the respondents on November 14,1938, locked out and discharged 31 named employees and refusedto reinstate 22 of these employees. because they joined and assistedthe Union and because they engaged in concerted activities for thepurposes of collective bargaining and other mutual aid or protection;that the respondents discriminated against certain named employeesby giving them fewer hours of work than the respondents gave toother employees and discriminated against certain other namedemployees by paying them at a lower rate of pay than that whichthe respondents were paying to other employees doing comparablework because they joined and assisted the Union and engaged inother concerted activities for the purposes of collective bargainingand other mutual aid or protection; and that the respondents, bythe above-mentioned activities, and by urging, persuading, and warn-ing their employees to refrain from becoming or remaining membersof the Union, by threatening their employees with discharge andother reprisals if they became or remained members of the Unionby attempting to persuade their employees to abandon the Unionand to form and join another labor organization with their supportand aid, and by keeping under surveillance the meetings and meet-ing places of the Union, and by other acts, interfered with, restrained,and coerced their employees in the exercise of the rights guaranteed inSection 7 of the Act.Pursuant to notice, a hearing was held on May 16, 17, 18, 19, and23, 1939, at Jersey City, New Jersey, and on May 24, 1939, at NewYork City, before William P. Webb, the Trial Examiner duly desig-nated by the Board.The Union was represented by its organizer.The respondents and the Board were represented by counsel.Allparties participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.During the hearing on May 24, 1939, the Trial Examiner receivedin evidence a stipulation in settlement of the case entered into by 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondents, the Union, and counsel for the Board.This stipu-lation provides as follows :AGREEMENTOF SETTLEMENTWHEREAS, aThird Amended Charge having been filed with theSecond Regional Office of the National Labor Relations Board bythe TextileWorkers Organizing Committee on Aprilalleging that respondents, Z. B. Yarn Mills, Inc. and MontgomeryDyeing Co., Inc., had violated Section 8 (1), (3) and (5) of theNational Labor Relations Act, and a complaint dated April 27,1939 having been duly issued thereupon and served by the NationalLabor Relations Board and a hearing before a duly designated.Trial Examinerhaving been begun on May 16,1939;and saidhearing beingnow in progress and the partiesdesiring to disposeof and settle all matters set forth in that complaint,IT IS HEREBY STIPULATED AND AGREEDby and amongZ. B. YarnMills, Inc., hereinafter referred to as Z. B., Montgomery DyeingCo., Inc., hereinafter referred to as Montgomery, Textile Workers,Union of America, successor to Textile Workers Organizing Com-mittee, hereinafter referred to as the union, and Will Maslow,.Attorney, National Labor Relations Board, as follows :1.Z. B. and Montgomery each waives the right to further hear-in this proceeding, each waives the making of findings of fact andconclusions by the National Labor Relations Board, eachconsents.to the entry of an order by the National LaborRelations Board,,the terms of which are set forth in Schedule A annexed hereto and.made part thereof, and each consents to the entry by the CircuitCourt of Appeals of an enforcement order embodying the termsof the Board's Order without notice of the application therefor bythe National Labor Relations Board.2.Z.B. and Montgomery each admits, but only for the pur-poses of this proceeding and settlement, that the statements setforth in Schedule B are true and correct statements of fact andeach expressly concedes that for the purpose of this proceedingand settlement that it is subject to the jurisdiction of theNationalLabor Relations Board.3.WHERAs, Z. B. and Montgomery have executed a collective,bargaining agreement with the union dated May 22, 1939, a truecopy of which is annexed hereto and marked Schedule C, theNational Labor Relations Board agrees to dismiss that portionof its complaint in the above proceeding dated April 27,1939, asamended, which charges that Z.B. andMontgomery have failed.to bargain collectively with the union. Z.B.YARN MILLS, INCORPORATED.974.This agreement is subject to the approval of the NationalLabor Relations Board; if and when such approval is granted,the Board will notify the other parties in writing and will there-upon close this proceeding.SCHEDULE AThe National Labor Relations Board hereby orders that Z. B.Yarn Mills, Inc. and Montgomery Dyeing Co. Inc., their officers,agents, successors and assigns shall:1.Cease and desist from :(a) Interfering with, restraining or coercing their employeesin the exercise of their rights to self-organization; to form, joinor assist labor organizations; to bargain collectively through rep-resentatives of their own choosing; and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.(b)By discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to discourage mem-bership in the Textile Workers Union of America, successor to theTextileWorkersOrganizingCommittee, or in any otherlabororganization.2.Take the following affirmative action which will effectuatethe policies of the National Labor Relations Act :(a)Offer the following named persons reinstatement to theirformer positions in the departments indicated at. eight A. M. onThursday, June 1, 1939, without prejudice to their- seniority orother rights or privileges :Z. B. Yarn Mills Inc.Tubing Department:Bobbin Department:Angeline AttanasieMay BrophyCamille AttanasieEva SanfriniHarriet BetchleyWinding Department:Rose DeFeoFlorence LuhrsCharlotte DresslerJosephine MassolaGrace HugerichMarie 'NewerJosephine PalladinoMontgomery Dyeing Co. Inc.'Dyer's Helpers DepartmentJohnRosolenJames Suffy(b)Establish the following departmental preferential lists foremployment in the hiring of employees after June 1, 1939 at 8 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDA. M. and hire from such lists exclusively in filling vacancies inthe various departments according to the numerical order on suchlists :Z. B. Yarn Mills Inc.Spinning Department:Tubing Department:1.George Baxter1.Margie Gizquinto2.Louis Rosa2.Al Rosa3.Al RosaReel d Winding Department:Bobbin Department:1.Charlotte Dressler1.Alice SmithMontgomery Dyeing Co. Inc.Dyer'sHelper Department1.William Avella2.Ralph Manalio(c)Distribute employment equally among the employees ineach department including employees reinstated pursuant to para-graphs 2a and 2b of this order.(d) In the event that there is not sufficient employment in anyone department so that the employees in that department averageless than forty hours' work in any two consecutive weeks, lay-offsin that department shall be according to plant seniority.(e)Discharge before June 1, 1939 each of the following em-ployees hired after the commencement of the strike on September7, 1938 in order to provide employment for the employees listedin paragraphs 2a and 2b of this order :Aida AbhateJenny De StefanoAlba AdomilliEthelWebsterCatherine BianchiElfrieda ZachaelCosmos JacobucciFrank BerganiniPeter LellaGeorge MallonRose C. MelloneFrank RomanoLillian ScismMarcel SurkleyHarriet Smisikgrid any other dyer's helper hired by Montgomery Dyeing Co. Inc.on or after September 7, 1938.(f)Post and keep posted conspicuously for sixty (60) days inthe plants of Z. B. Yarn Mills, Inc. and Montgomery Dyeing Co.,Inc. the following notices :NOTICE TOOUREMPLOYEES1.This notice is posted at the request of the National LaborRelations Board and as part of the settlement of the Labor Boardcase. Z.B.YARN MILLS,INCORPORATED99.2.The officers of Z. B. Yarn Mills, Inc. and of MontgomeryDyeing Co., Inc. have signed a contract, effective June 1, 1939,with the Textile Workers Union of America, affiliated with theC. I. 0., by which we have recognized that union as the exclusiverepresentative and bargaining agent of all of our employees andby which we have agreed not to bargain with any other groupof our employees during the lifetime of the contract.3.We wish all of our employees to work together harmoniously.4.We have no objection if our employees join or remain mem-bers of the Textile Workers Union of America and we will notdiscriminate against such employees in distribution of work orlay-offs because of membership in the Textile Workers Union ofAmerica.SCHEDULEBJURISDICTIONAL STATEMENTZ. B. Yarn Mills Inc., hereinafter referred to as Z. B., and Mont-gomery Dyeing Co. Inc., hereinafter referred to as Montgomery,stipulate and admit the following :1.Z. B. is a corporation organized on January 3, 1938 under thelaws of the State of New Jersey, all of the stock of which isdivided equally among Joseph, Andrew and Henry Zenorini.2.Montgomery Dyeing Co., Inc. ' is a corporation organizedon May 9, 1928 under the laws of the State of New Jersey, all ofthe stock of which is divided equally among. the above-namedJoseph, Andrew and Henry Zenorini.3.Z. B. is engaged in the business of spooling and winding cot-ton, wool and rayon yarns and has its principal office and place ofbusiness at 600 West 11th Street, Town of West New York,County of Hudson, State of New Jersey.4.Montgomery is engaged in the business of skein dyeing ofyarns and has its principal office and place of business at 600 West11th Street, Town of West New York, County of Hudson, State ofNew Jersey.5.The principal raw materials purchased by Z. B. are cotton,wool and rayon yarns; in the period from August, 1937 to April,1939, approximately $600,000 worth of such raw materials werepurchased by Z. B.; about 90 per cent of such raw materials werepurchased from points outside the State of New Jersey andshipped from such points to the West New York plant of Z. B.6.The principal raw materials used by Montgomery are dye-stuffs and chemicals; in the period from August, 1937 to April, 100DECISIONS- OF NATIONAL LABOR RELATIONS BOARD1939 approximately $20,000 worth of such materials were pur.chased. by.Montgolery; about 90 per cent of such.raw materialswere purchased from points outside of the State of New Jerseyand shipped to the West New York Plant of Montgomery.7.The principal products manufactured by Z. B. are woundyarns!; in -. the .period from August, 1937 to April, 1939 approxi-mately $750,000 worth of such yarns were sold by Z. B.; about 15per cent of such yarns were sold and delivered to customerslocated outside of the State of New Jersey.8.Montgomery dyes skeins for customers on order but does.not-purchase or in any way acquire title to the skeins dyed; fromAugust 1, 1937 to April 1, 1939, Montgomery dyed approximately200,000 pounds of skeins.About 95 per cent of this dyeing wasdone for Z. B.About 5 per cent was done for customers locatedoutside the State of New Jersey.Such yarns dyed for customersoutside the State of New Jersey were either delivered by such cus-tomers to Montgomery or transported by Montgomery itself fromthe places of business of such customers to Montgomery; skeinsdyed by Montgomery were all transported by Montgomery to itscustomers.9.Z.B. and Montgomery each concedes that it is engaged incommerce within the meaning of the National Labor Relations Actand that each is subject to the jurisdiction of the National LaborRelations Board.Schedule C, annexed to the Settlement Agreement, is a. copy of acollective bargaining agreement entered into by the respondents andthe Union. It is not necessary to set it forth here.On May 26, 1939, the Board issued its order approving the abovestipulation,making it part of the record and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board pursuant to the provisions of the stipulation.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSZ.B. Yarn Mills, Inc., a New Jersey corporation with its prin-cipal office and place of business in West New York, New Jersey, isengaged in the business of spooling and winding cotton, wool, andrayon yarns.The principal raw materials are cotton, wool, andrayon yarns.Approximately $600,000 worth of such raw materialswere purchased during the period from August 1937 to April 1939.About 90 per cent of these raw materials were purchased from pointsoutside the State of New Jersey and shipped from such points to the Z.E.YARN MILLS,INCORPORATED101WestNew York plant of Z.B. Yarn Mills,.Inc.The finished prod-uct is wound yarn.Approximately$750,000 worth of such yarn wassold during the period from August 1937 to April 1939.About 15per cent of such yarn was sold and delivered to customers outside theState of New Jersey.Montgomery Dyeing Company, Inc., is a New Jersey corporationwith its principal office and place of business in West New York, NewJersey.It is engaged in the business of skein dyeing of yarns. Itdyes skeins for customers on order but does not purchase or in anyway acquire title to the skeins dyed.The principal raw materialsused by the respondent are dyestuffs and chemicals,about 90 per centof which are purchased outside the State of New Jersey.Duringthe period from August 1937 to April 1939 approximately$20,000worth of such raw materials were purchased.From August 1, 1937,to April 1,1939,MontgomeryDyeing Company,Inc., dyed approxi-mately 200,000 pounds of skeins.About 95 per cent of this dyeingwas done on order for Z.B. Yarn-,Mills, Inc., and about 5 per cent'was done for customers located outside New Jersey.The stock in both the Z. B. Yarn Mills, Inc., and in MontgomeryDyeing Company, Inc., is divided equally among Joseph, Andrew,:and Henry Zenorini.Both respondents admit that they are engagedin commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic,and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby or-ders that Z. B. Yarn Mills, Inc., and Montgomery Dyeing Company,Inc., both of West New York, New Jersey, their officers, agents,:successors, and assigns shall :1.Cease and desist from :(a) Interfering with, restraining or coercing their- employees in theexercise of their rights to self-organization; to form, join or assistlabor organizations;' to bargain collectively through representatives.of their own choosing; and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection;(b)Discouraging membership in the Textile Workers Union ofAmerica, successor to the Textile Workers Organizing Committee, orin any other labor organization, by discrimination in regard to hire.or tenure of employment or any term or condition of employment. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which will effectuate thepolicies of the National Labor Relations Act :(a) Offer the following named persons reinstatement to their formerpositions in the departments indicated at 8 a. m. on Thursday, June1,1939,without prejudice to their seniority or other rights orprivileges:Z. B. Yarn Mills, Inc.Tubing DepartmentAngeline AttanasieCamille AttanasieHarriet BetchleyRose DeFeoCharlotte DresslerGrace HugerichJosephine PalladinoBobbin DepartmentMay BrophyEva ZanfriniWinding DepartmentFlorence LuhrsJosephine MassolaMarie NeuerMontgomery Dyeing Co., Inc.Dyer's Helpers DepartmentJohn RosolenJames Suffy(b) Establish the following departmental preferential lists for em-ploying in the hiring of employees after June 1, 1939, at 8 a. m. andhire from such lists exclusively in filling vacancies in the various de-partments according to the numerical order on such lists :Z. B. Yarn Mills, Inc.Spinning DepartmentTubing Department1.George Baxter1.Margie. Giaquinto2.Louis Rosa2.Al Rosa3.Al RosaBobbin DepartmentReeling & Winding1.Alice SmithDepartment1.CharlotteDresslerMontgomery Dyeing Co., Inc.Dyer's Helper Department1.William Avella2.Ralph Manalio(c)Distribute employment equally among the employees in eachdepartment including employees reinstated pursuant to paragraphs2 (a) and 2 (b) of this order; Z.B.YARN MILLS, INCORPORATED103.,(d) In the event that there is not sufficient employment in any onedepartment so that the employees in that department average lessthan 40 hours' work in any 2 consecutive weeks, lay-offs in that de-partment shall be according to plant seniority;(e)Discharge before June 1, 1939, each of the following employeeshired after the commencement of the strike on September 7, 1938, inorder to provide employment for the employees listed in paragraphs2 (a) and 2 (b) of this order:Aida AbhateJenny De StefanoAlba AdomilliEthelWebsterCatherine BianchiElfrieda ZachaelCosmos JacobucciFrank BerganiniPeter LellaGeorge MallonRose C. MelloneFrank RomanoLillian ScismMarcel SurkleyHarriet Smisikand any other dyer's helper hired by Montgomery Dyeing Co., Inc. onor after September 7, 1938;(f)Post and keep posted conspicuously for sixty (60) days in theplants of Z. B. Yarn Mills, Inc. and Montgomery Dyeing Co., Inc.the following notice :NOTICE TO OUR EMPLOYEES1.This notice is posted at the request of the National Labor RelationsBoard and as part of the settlement of the Labor Board case.2.The officers of Z. B. Yarn Mills, Inc. and of Montgomery DyeingCo., Inc. have signed a contract, effective June 1, 1939, with theTextileWorkers Union of America, affiliated with the C. I. 0., bywhich we have recognized that union as the exclusive representativeand bargaining agent of all of our employees and by which we haveagreed not to bargain with any other group of our employees duringthe lifetime of the contract.3.We wish all of our employees to work together harmoniously.4.We have no objection if our employees join or remain membersof the Textile Workers Union of America and we will not discrimi-nate against such employees in distribution of work or lay-off s becauseof membership in the Textile Workers Union of America.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed in regard to the alleged violation of Section 8 (5) of theAct.190935-40-vol. 14-8